DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 11/12/2020 has been entered.
Claims 1-3, and 8-21 are pending.  
New claims 18-21 have been withdrawn.
Claims 4-7 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3, 8 and 10-16 are rejected under 35 U.S.C. 103 as obvious over Maeda et al. (US 2013/0122218 A1) in view of Piltingsrud (US 6,402,851 B1). 
Regarding claims 1-3, 8 and 10-16, Maeda discloses an aluminum alloy substrate (paragraph [0042], [0045], and [0047]) spray coated with a ceramic typically selected from a group including yttrium oxide, yttrium fluoride and composite compounds (which includes yttrium oxyfluoride) (paragraphs [0018] and [0032]) to a thickness of 20-500µm (paragraph [0032]) with examples of specifically 250µm thick 
Although Maeda does not expressly disclose the coating having particles with a size of up to 300µm at a level of no more than 5 particles per square mm, Piltingsrud teaches substrates with low levels less than about 1.52 x 10-4 ng/mm2 of particles (col 4 lines 20-23) on the order of <0.1 µm (100nm) up to 1 µm size of lanthanides and rare earth oxides removed to prevent corrosion and yield loss in electronics processing. 
Therefore, since Maeda recognizes the need to reduce surface particles to reduce contamination,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to minimize the number of particles and/or to provide low levels of less than about 1.52 x 10-4 ng/mm2 of particles on the order of <0.1 µm (100nm) up to 1 µm size as taught by Piltingsrud on the surface of Maeda’s substrate, overlapping the instant claimed range of no more than 5 particles with a size of up to 300µm per square mm in order to improve corrosion resistance and reduce yield loss.  Regarding claims 10-16, please note that claims 10-16 include product-by-process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as obvious over Maeda et al. (US 2013/0122218 A1) in view of Piltingsrud (US 6,402,851 B1) and further in view of Huang et al (US 2016/0254125 A1).
Regarding claims 9 and 17, Maeda in view of Piltingsrud teaches all of the limitations of claims 1 and 10 as set forth above.  
Maeda does not expressly teach wherein the yttrium-base sprayed coating comprises yttrium oxyfluoride.
However, Maeda does teach a ceramic typically selected from a group including yttrium oxide, yttrium fluoride and composite compounds (which would include yttrium oxyfluoride) (paragraphs [0018] and [0032]).  Additionally, Huang teaches a thermally sprayed ceramic protective layer on an aluminum substrate component of a plasma processing chamber (paragraphs [0003], [0004] and [0013]). Huang teaches yttrium oxide, yttrium fluoride and yttrium oxyfluoride as functionally equivalent coatings applied to the substrate (paragraph [0013]).   
 
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered and are found persuasive in that Maeda alone does not expressly identify particle sizes less than 300nm. Therefore the rejection over Maeda alone is withdrawn.  However, new grounds for rejection are applied over Piltingsrud as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784